Pending the suit, both of the defendants died, and at September Term, 1820, a bill of revivor was filed, in which it was charged that Benjamin Bateman died and made Daniel Bateman and James Wood his executors, who took into their hands the assets of John and Benjamin Bateman to the value of £ 10,000; and it further charged that Benjamin died first, whereby the administration survived solely to Levi, and that he reduced into his possession all the property of his testator, John; that Levi then died, having made Harman Bateman and John Bateman, Jr., his executors, who reduced into their possession all the effects of the first testator, John, and also assets of Levi to very large value. The prayer was for process against Harman and John, Jr., only, and that the suit might stand revived against them, which was ordered accordingly. *Page 99 
In March, 1823, Eunice, the wife, died, and her surviving husband, having administered on her estate, then filed, in that character, a second bill of revivor against Harman and John, the executors of Levi, on which the suit was again revived against them.
In September, 1827, on leave granted to amend in that respect as well as to revive, the plaintiff filed an amended bill and bill of revivor, in which he set out the former proceedings, and charged that in the bill of September, 1820, it was charged by mistake that Benjamin Bateman died first, and that Levi, after that event, possessed himself of all the effects of their testator, John; and the amended bill charged, according to what was alleged to be the truth, that Benjamin      (116) survived Levi, and that in fact a large part of the estate of John, the first testator, was in the hands of both Levi and Benjamin, which came to the hands of their respective executors, besides large amounts of the proper estates of Levi and Benjamin themselves. A devastavit by Benjamin of the assets of John was also charged, and that a sufficiency of Benjamin's estate came to the hands of his executors, Daniel Bateman and James Wood, to make good the same. The prayer was for process against Daniel Bateman and Wood, and that the suit should stand revived against them.
To this bill an answer was put in by Daniel Bateman, who survived Wood, wherein he denied that Benjamin did survive Levi, and that any assets of John, Sr., came to the hands of Wood or himself, or that Benjamin had any of those assets in his hands when he died; and alleges that Benjamin had in his lifetime paid all that he ever had either to creditors or legatees, or to his coexecutor, Levi. He admitted assets of Benjamin in his hands, and further averred that in 1817 a settlement of the administration was made between the two executors, Benjamin and Levi, on which it was found that Levi had all the estate in his hands except the sum of $85.85, which, it was admitted, Benjamin then had. But he alleged that it was then agreed by Levi that Benjamin should pay that sum to two other legatees on account of their legacies, and that the defendant had done so, since the death of his testator, Benjamin.
Upon this, after a replication and an order setting the cause down for hearing, the case was heard at September Term, 1830, and a reference made to the master to take an account of the assets of John, the elder, which came to the hands of his executors, Levi and Benjamin, and of the same assets which came to the hands of the defendant Daniel, executor of Benjamin, and also of the assets of Benjamin which came to the hands of the same defendant.
At March Term, 1831, the master reported the account of the receipts and disbursements of the assets of John Bateman, the original *Page 100 
(117) testator, whereupon a balance was found due to the plaintiff of $296.14, with interest from March Term, 1830; that the administration of Levi and Benjamin was joint throughout, as long as Benjamin lived; that Daniel had assets of Benjamin to a much larger amount than the sum reported in favor of the plaintiff, but that it did not appear that any assets of John had ever come to the hands of Daniel.
To this report the defendant Daniel excepted, because the master charged the executors, Levi and Benjamin, jointly, with the estate of their testator, although Levi survived Benjamin, and without proof that Benjamin had wasted any of the estate or retained any of it in his hands unaccounted for. But notwithstanding the exception, the report was then confirmed by DONNELL, J. And at the next term the cause was finally heard before MARTIN, J., upon the report and pleadings, who pronounced a decree against the defendant Daniel alone for the sum of $296.14, with interest, and the costs of the suit, from which that defendant appealed.
Several objections are now made against the decree. One is that taken in the exception made below, namely, that there is no jurisdiction here against the executor of a deceased executor by a legatee, where a coexecutor survives, unless there be collusion or insolvency of the surviving executor. That is not so, in our opinion. It is true as to creditors of the testator. It is also true where the legatee proceeds against a debtor to the testator. But this case is altogether different from those. Money in the hands of (118) the executor who died first is not, properly speaking, a debt to the estate, but a part of the estate itself. The statute of limitations does not run against it. Bailey v. Shannonhouse, 16 N.C. 416. It is true, the surviving executor may account with the representatives of the deceased executor, and receive payment. This is necessary for the benefit of creditors, who can only sue the survivor. Such a payment will discharge the estate of the deceased executor from further responsibility for that sum to anybody, because it has been made to him then entitled to the possession of the estate. But where one executor is made liable to the legatee for the acts of his coexecutor, as by a joint administration, or has committed a devastavit, or has the effects in his hands at his death, and no account has been had therefor between his executor and the surviving executor, a legatee may by a suit, in which all are made parties, call for the estate belonging to him, from whatever hand holds *Page 101 
or is liable for it. It is a favorite principle of this Court to follow the fund, wherever it is; and this for the benefit of him who is entitled to it, and also for the benefit of another, who is answerable for that fund, though not in his hands, as in the case of a joint administration. We are, therefore, of opinion that the decree ought not to be reversed and the bill dismissed, as to Daniel Bateman, on this ground. The trust upon which it was originally received attached to the estate, and passes with it to the executor of the executor, until it has been accounted for and paid over.
Another objection is that the decree is against Daniel Bateman alone, who is the executor of Benjamin, without its being ascertained that Levi's estate or his executors are insolvent, and when the master states that no portion of John's assets came to Daniel. The decree seems to have been pronounced in this respect upon the idea that as the administration had been jointly conducted, the executors were liable for each others acts; and being so liable, the legatee had a right to proceed jointly and severally against them, upon the footing of contracts at law. The first part of the proposition is correct; but the last (119) is not the rule of this Court. The course here is to do exact justice between all persons concerned; and hence, where two are liable, in general both must be before the court; and in all cases he who is primarily liable and against him must be the decree for primary payment. For instance, at law a surety may be sued alone. But that cannot be done in equity. All the parties must be brought in. Again, equity may decree against a surety, but never that he pay the debt in the first instance, nor even jointly with the principal; but only that if the creditor cannot raise it from the latter, then he may from the former. So as between coexecutors, they may be jointly liable at law, but they are never so here. In this Court each is liable for what is in his own hands. It is true, he may also be liable for what is in the hands of the others; but not jointly. He is not liable for the estate as if in his own hands. He is only responsible for the other, and after him. They stand as reciprocal sureties for each other. Hence, although Benjamin's estate may be ultimately responsible for what Levi had not administered, it is not so in the first instance. It is manifestly unjust that he should pay the debt of Levi while the estate of the latter is well able to do it. If he did, what would be the effect? Either Benjamin must lose it altogether or begin another course of litigation with Levi's executors to recover it, in which all the accounts in this cause must be retaken, besides an account of the administration, as between the executors themselves. This is another reason why the decree is erroneous; for the very ground of requiring all to be made parties is that the whole controversy may be settled in one suit. *Page 102 
The reference, therefore, ought to have been extended so as to take an account of the receipt and disbursements of the assets of the testator, John Bateman, by each of his executors, as between themselves, as well as the joint account which has been taken; and also an account of the assets of Levi in the hands of his executors. As to such parts of the estate of John as are in the hands of each of his executors, the decree ought, in the first instance, to be against the executor of that (120) executor, if he hath assets of his last testator. If, indeed, it cannot be thus satisfied, then the decree ought to require the estate of the other to pay it; because, as the master finds a joint administration (and no exception is taken to the report on that fact, or to any item of charge or disbursement, and the report was properly confirmed), the legatees are to be paid at all events, if either executor be solvent. If the whole be found in Levi's hands, then his estate ought to pay, if able. If in Benjamin's, then the same rule applies to him. And here I will point out an inadvertence of the master, and a mistake in Daniel's answer, as to the fact of the assets of John Bateman coming to Daniel's hands. He may not have any now; but he expressly admits that Benjamin owed the estate $85.85 at his death, which he says that he (Daniel) afterwards paid to two of the legatees. If, indeed, the accounts were kept between the executors so loosely as to make it impossible for the master to determine in the hands of which of them in particular the assets are, no other course is left but to make each liable equally, that is, for one-half in the first instance, and ultimately for the other half if not obtained from the coexecutor's estate; for they stand as sureties for each other for what may be found in their hands respectively; and if that cannot be ascertained, then each is liable for one half himself, and, as the surety of the other, for the other half. So far, then, as the decree makes Daniel Bateman alone or primarily liable for the whole, it is, in the present state of the case, erroneous, and must be reversed with costs in this Court, and the cause sent back with directions to make the additional inquiries herein mentioned, and thereupon proceed to a decree.
PER CURIAM. Affirm the decree, so far as it establishes the right of the plaintiff to the sum of $296.14, as the share of his intestate, Eunice, in the estate of John Bateman, and reverse the residue of it by which the defendant Daniel is made primarily and solely liable therefor, and remand the cause with directions to inquire how much of said (121) sum was in the hands of Benjamin and Levi Bateman respectively, in their lifetime, and came to the hands of their respective executors; and if any part thereof be found in the hands of Levi, or of his executors, the defendants, John and Harman, whether the assets of *Page 103 
the said Levi are sufficient to answer the same, and, if not, whether John and Harman are able to answer for any devastavit of the assets of John, the elder, or Levi, their testator, by them or either of them made; and also with directions to take all other steps necessary to a final decision between all the parties, and direct that the plaintiff pay the costs of this Court.
Cited: Thompson v. McDonald, 22 N.C. 478; Lancaster v. McBryde,27 N.C. 424; Spruill v. Johnston, 30 N.C. 399.